DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of December 7, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on November 2, 2021, have been noted.

Priority:  07/28/2016
Status of Claims:  Claims 1, 5, 7, 9, 12, 18 – 20 and 24 – 33 are pending.  Claims 1, 7, 9, 19, 20 and 26 have been AMENDED.  Claims 8 and 13 have been CANCELLED, with Claims 2 – 4, 6, 10, 11, 14 – 17 and 21 – 23 having previously been CANCELLED.  Claims 32 and 33 are presented as NEW.
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a process for monitoring conditions of an environment by obtaining data from a plurality of sensing devices at a property, detecting sensing devices are available at the property, identify signals received, convert data, provide indications, determining relevance scores, processing the data, generate confidence values, detecting the confidence value for a particular event meets a threshold, and generating an alert for presentation to a user.  The limitations of monitoring conditions of an environment by obtaining data from a plurality of sensing devices at a property, detecting, identifying, converting, providing indications, determining, processing data, generating values, and generating an alert for presentation to a user are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computing system, a sensor hub, and sensing devices to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 29, 39, 54, 62, 63, 97 – 101 and 103 – 105 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 5, 7, 9, 12, 18 and 24 – 33 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 5, 7, 9, 12, 18 and 24 – 33 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with monitoring conditions of an environment by obtaining data from a plurality of sensing devices at a property, detecting, identifying, converting, providing indications, determining, processing data, generating values, and generating an alert for presentation to a user is not an inventive concept.
Independent product Claim 19 and independent system Claim 20 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 19 and 20 are substantially similar to process Claim 1. 
Therefore, Claims 1, 5, 7, 9, 12, 18 – 20 and 24 – 33 are rejected under 35 U.S.C. 101.  Claims 1, 5, 7, 9, 12, 18 – 20 and 24 – 33 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, 18 – 20 and 24 – 31 are rejected under U.S.C. 103 as being unpatentable over Call et al., U.S. 10,055,793 in view of Wedig et al., U.S. 2014/0358592 in view of Devereaux et al., U.S. 2016/0005130.

As per Claim 1 (Currently Amended),
Call teaches a computer-implemented method comprising:
obtaining, by a computing system and from a sensor hub at a property, sensor data from a plurality of sensing devices at the property configured to monitor conditions of the property related to a class of events, wherein the sensor hub is configured to: (Call c.4 l.10 through c.5 l.10, c.7 l.4-27, c.8 l.13-23, c.8 l.62 through c.9  l.14, c.13 l.38-63, c.30 l.26-52 and Figs 1,4 read on a computing system with a controller and data sources inclusive onsite devices and network monitoring of property conditions.)
(i) detect that sensing devices are available at the property based on the sensing devices being within a wireless communication range of the sensor hub, (Call c.23 l.17 through c.24 l.11 and Fig 12A read on sensing devices within wireless communication range of a controller.)
(ii) identify … [ ] … wireless signals received from sensing devices detected at the property, [[and]] (id. Call, directly above.) … [ ] …
 (iv)… [ ] … of the received wireless signals to the computing system with the sensor data; (id. Call, directly above.)
determining, by the computing system, relevance … [ ] … for the plurality of sensing devices, wherein [[the]] relevance … [ ] … for a particular sensing device are indicative of the extent to which the sensor data received from the particular sensing device is relevant to detecting each event of the class of events and are at least in part on a location of the particular sensing device in the property; (Call c.4 l.46 through c.5 l.10, c.5 l.55-66, c.7 l.4-39, c.12 l.15-37, c.13 l.6-23, c.30 l.26-52 and Figs 1,4 read on devices and sensors, relative to monitoring conditions at a property, subject to location and GPS coordinates inclusive of detection of a plurality of events.)
processing, by the computing system, the sensor data from the plurality of sensing devices and the relevance … [ ] … (that) indicates a likelihood that a different event in the class of events has occurred or will occur at the property, … [ ] … (Call c.4 l.10 through c.5 l.10, c.9 l.1-14, c.12 l.15-37, c.18 l.54 through c.19 l.7 and Figs 1,4,8 read on processing of data from sensors relative to damage from different insurable events at a property.)
detecting, by the computing system, that the confidence value for a particular event in the class of events meets a threshold confidence value; … [ ] … (Call c.4 l.10 through c.5 l.10, c.7 l.4-27, c.8 l.62 through c.9 l.16, c.15 l.1-5 and Figs 1,5A read on detection by the computing system.) and
	in response to detecting … [ ] …, automatically generating an alert for presentation to a user.  (Call c.8 l.62 through c.9 l.28, c.15 l.1 through c.16 l.45 and Figs 1,5A,5B,6 read on an alert regarding a detected event being presented to a user on a user interface, along with a description of the event.)
Call does not teach:
strengths (of wireless signals)
indications of the strengths of the received wireless signals
 (relevance) scores
(relevance) scores for the plurality of sensing devices to generate a plurality of confidence values, wherein each confidence value
wherein the plurality of confidence values are further based on the indications of the strengths of the received wireless signals of the sensing devices detected at the property;
	detecting, [ ] … that the confidence value for a particular event in the class of events meets a threshold confidence value; and
that the confidence value for the particular event meets the threshold confidence value
Wedig, however, teaches:
strengths (of wireless signals) (Wedig ¶¶ [0100], [0105], [0108] read on diagnostics and evaluations based upon signal strengths for sensory nodes.)
indications of the strengths of the received wireless signals (id. Wedig, directly above.)
 (relevance) scores (Wedig ¶¶ [0091], [0093], [0098], [0110] – [0113] and Fig 6 read on risk values determined from sensor readings, risk prediction and scoring relative to a policy.)
(relevance) scores for the plurality of sensing devices to generate a plurality of confidence values, wherein each confidence value (Wedig ¶¶ [0043], [0044], [0068], [0069], [0091], [0093], [0098], [0100], [0105], [0108] – [0113] and Figs 4,6 read on signal strength, risk values determined from sensor readings, risk prediction, scoring relative to a policy, and the likelihood of an event.  The Examiner notes that a likelihood of an event identifies a confidence value.)  
wherein the plurality of confidence values are further based on the indications of the strengths of the received wireless signals of the sensing devices detected at the property; (id. Wedig, directly above.)
	detecting, [ ] … that the confidence value for a particular event in the class of events meets a threshold confidence value; and (Wedig ¶¶ [0040] – [0045] [0078], [0079], [0084], [0085], [0110] – [0113] and Figs 4,6 read on risk values determined from sensor readings, risk prediction, scoring, and the likelihood of an event subject to threshold values.)  
that the confidence value for the particular event meets the threshold confidence value  (id. Wedig, directly above.)
It would have been obvious to one of ordinary skill in the art to include in the sensors, risk management and insurance operations of Call, the risk values, signal strength, scoring, sensor, GPS, user actions and insurance policy/premium adjustment aspects of Wedig since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to sensors, communications, risk management and insurance, with the motivation being to enhance property maintenance and risk management techniques. (see Wedig ¶¶ [0002], [0047], [0074], [0092], [0096], [0097].)
Call in view of Wedig does not teach:
(iii) convert the sensor data into one or more standardized formats that are compliant with the computing system; and
Devereaux, however, teaches:

(iii) convert the sensor data into one or more standardized formats that are compliant with the computing system; and (Devereaux ¶¶ [0026], [0036], [0041] and Figs 1,2 read on network communications subject to protocol and conversions to standard communications among devices within a computing system.)    
It would have been obvious to one of ordinary skill in the art to include in the sensors, risk management and insurance operations of Cal in view of Wedig, the standardized communications aspects of Devereaux since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to sensors, communications, risk management and insurance, with the motivation being to enhance risk management and insured risks. (see Devereaux ¶¶ [0002] – [0006].)

As per Claim 7 (Currently Amended),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, further comprising:
receiving sensor data from one or more appliances; [[and]] (Call c.4 l.23-62, c.30 l.26-52, c.19 l.30-51 and Fig 9 read on sensor data from an appliance and an insurance related event.)
	accessing information from an insurance policy that identifies the one or more appliances as being covered by an insurance policy; and (id. Call, directly above.)
	determining, based on information from the insurance policy, that sensor data received from each of the plurality of sensing devices is indicative of an occurrence of a particular incident in which a particular one of the appliances experiences one or more failures. (Call c.12 l.15-55, c.13 l.38-63 and Fig 4 read on sensor information from appliances and insurance policy related operations, inclusive of failure.)
 
As per Claim 9 (Currently Amended),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 7, further comprising:
providing one or more commands to the particular appliance. (Wedig ¶¶ [0045] – [0047] and Fig 4 read on instructions provided to sensors and appliances via a network.)

As per Claim 12 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, further comprising:
selecting, from among multiple, different types of claims that are each
associated with one or more respective events involving a type of property, a particular
type of claim that is associated with the particular event. (Call c.8 l.62 through c.9  l.28, c.15 l.1 through c.16 l.45 and Figs 1,5A,5B,6 read on an alert regarding a detected event being presented to a user on a user interface, a description of the event, and an option for user selection of a control element to initiate an insurance claim.  The Examiner notes that a description of an event identifies a potentially insurable event.) 

As per Claim 18 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, wherein the computing device of the policyholder is further configured to present the alert in a user interface that includes a temporal representation of the identified sensor data. (Wedig ¶¶ [0091], [0093], [0098], [0107], [0110] – [0113] and Fig 6 read on risk values determined from sensor readings, risk prediction and scoring relative to a policy, inclusive of temporal representations of sensor data (e.g., see Wedig ¶ [0107].))

As per Claim 19 (Currently Amended),
Claim 19 is directed to the product which is implied by the process of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 20 (Currently Amended),
Claim 20 is directed to the system which is implied by the process of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 24 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, wherein the relevance score for at least one of the plurality of sensing devices is further based on a frequency that the at least one of the plurality of sensing devices communicates with other devices on or around the property. (Wedig ¶¶ [0048], [0049], [0085], [0089], [0093], [0098], [0110] – [0113] and Fig 6 read on risk values determined from sensor readings, and scoring relative to a policy subject to user actions and frequency regarding data sources.)

As per Claim 25 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, wherein the relevance score for at least one of the plurality of sensing devices is further based on a frequency with which a user interacts with the at least one of the plurality of sensing devices. (Wedig ¶¶ [0087], [0089], [0091], [0093], [0098], [0098], [0110] – [0113] and Fig 6 read on risk values determined from sensor readings, and scoring relative to a policy subject to user actions and frequency regarding data sources.)

As per Claim 26 (Currently Amended),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, wherein the sensor hub is configured to aggregate the converted sensor data obtained from the plurality of sensing devices before providing the sensor data to the computing system. (Call c.7 l.4 through c.8 l.61, c.20 l.24 through c.21 l.40 and Figs 1,10 read on a controller, as a hub device, receiving and managing data with network communications to an insurance provider.)

As per Claim 27 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 26, wherein the sensor hub is configured to store aggregated sensor data for a period of time before periodically releasing the data for transmission to the computing system. (Call c.7 l.64 through c.8 l.23, c.20 l.24 through c.21 l.40 and Figs 1,10 read on a controller, as a hub device, with data record storage for receiving and managing data in a communications network.)

As per Claim 28 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 26, wherein the sensor hub is configured to selectively transmit sensor data to the computing system based on whether the sensor data is sufficiently relevant to an event within the class of events. (Call c.4 l.10 through c.5 l.10, c.7 l.4 through c.8 l.61, c.9 l.1-14, c.12 l.15-37, c.18 l.54 through c.19 l.7 and Figs 1,4,8 read on a controller, as a hub device, processing of data from sensors relative to damage from different insurable events at a property.)

As per Claim 29 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 26, wherein the sensor hub is configured to report to the computing system information that indicates when the sensor hub has lost a communication capability with a sensing device for at least a pre-defined period of time. (Wedig ¶¶ [0026], [0061], [0079], [0085], [0100], [0101] and Fig 1 read on network communications, malfunction events, communication rates, identification of a sensor (as a data source) failing to timely provide status information subject to a periodic schedule, and communication conditions to-and -from the sensor.)

As per Claim 30 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, comprising detecting occurrence of the particular event based on a change in a radio frequency (RF) fingerprint of an environment of the property as indicated by the indications of the strengths of the received wireless signals of the sensing devices detected at the property. (Wedig ¶¶ [0043], [0044], [0068], [0069], [0091], [0093], [0098], [0100], [0105], [0108] – [0113] and Figs 4,6 read on signal strength, risk values determined from sensor readings, risk prediction, scoring relative to a policy, and the likelihood of an event.  The Examiner notes that a change in signal strength of a sensing device identifies a change in fingerprint of an environment of the property.)

As per Claim 31 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, wherein the particular event is an insurable event for damage to the property, and generating the alert comprises providing the alert to a computing device of a user associated with an insurance policy for the property, wherein the computing device is configured to present the alert in a user interface that (i) describes the particular event and (ii) includes a control element that, when selected, invokes a routine to initiate an insurance claim related to the particular event. (Call c.8 l.62 through c.9  l.28, c.15 l.1 through c.16 l.45 and Figs 1,5A,5B,6 read on an alert regarding a detected event being presented to a user on a user interface, a description of the event, and an option for user selection of a control element to initiate an insurance claim.) 

As per Claim 32 (New),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, wherein processing the sensor data from the plurality of sensing devices and the relevance scores for the plurality of sensing devices to generate a plurality of confidence values comprises:
	identifying, for a first sensing device of the plurality of sensing devices, a subset of the class of events for which the relevance score is above a threshold; and (Wedig ¶¶ [0040] – [0045] [0078], [0079], [0084], [0085], [0110] – [0113] and Figs 4,6 read on risk values determined from sensor readings, risk prediction, scoring, and the likelihood of a plurality of events subject to threshold values.)  
determining a confidence value for the identified subset of the class of events. (id. Wedig, directly above.)

As per Claim 33 (New),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, comprising determining the plurality of confidence values based at least in part on a rate of change of the sensor data. (Wedig ¶¶ [0075], [0079] read on a rate of change for a sensed condition.)

Claim 5 is rejected under U.S.C. 103 as being unpatentable over Call et al., U.S. 10,055,793 in view of Wedig et al., U.S. 2014/0358592 in view of Devereaux et al., as applied to claim 1 above, and further in view of Helitzer et al., U.S. 2013/0006676.

As per Claim 5 (Previously Presented),
Call in view of Wedig in view of Devereaux teaches the computer-implemented method of claim 1, further comprising:
	accessing a … [ ] … network that has been trained to identify occurrences of events
involving a type of property; (Call c.7 l.4 through c.8 l.61, c.20 l.24 through c.21 l.40 and Figs 1,10 read on a system including a controller for managing data with network communications to an insurance provider.)
	providing input to the … [ ] … network that includes (i) sensor data and (ii) information about a policy corresponding to the type of property; and (see Call c.4 l.10 through c.5 l.10, c.9 l.1-14, c.12 l.15-37, c.18 l.54 through c.19 l.7 and Figs 1,4,8 referenced above in Claim 1.)
	receiving, as output from the … [ ] … network, data identifying a particular event related to the type of property. (see Call c.8 l.62 through c.9 l.28, c.15 l.1 through c.16 l.45 and Figs 1,5A,5B,6 referenced above in Claim 1.)
Call in view of Wedig in view of Devereaux does not teach:
neural… (network)
Helitzer, however, teaches:
	neural… (network) (Helitzer ¶¶ [0027] – [0029], [0057], [0059], [0062], [0083] and Figs 3a,3b read on a neural network.)
It would have been obvious to one of ordinary skill in the art to include in the sensors, risk management and insurance operations of Call et al., the modeling and risk analysis aspects of Helitzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to sensors, communications, risk management and insurance, with the motivation being to enhance risk management techniques. (see Helitzer ¶¶ [0009], [0010], [0013] – [0015].)

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1, 19 and 20 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, monitoring conditions at a property and generating an alert for presentation to a user, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of computing devices, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.
Applicant’s reference to Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance is unpersuasive because Example 42 is both illustrative (as to a theme) and hypothetical.  Again, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed tech ology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.   
Claims 1, 19 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 19 and 20, along with claims dependent from Claim 1, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1, 5, 7, 9, 12, 18 – 20 and 24 – 33.
Regarding U.S.C. 103 rejections, and independent Claims 1, 19 and 20, Applicant has argued that Call and Wedig do not disclose converting sensor data into a standardized format compliant with the computing system.  In consideration of Applicant’s focus arguments, the Devereaux reference had been added to Call and Wedig, as Devereaux identifies network communications subject to protocol and conversions to standard communications among devices within a computing system.  Additionally, Call identifies a computer system monitoring of data from sources of a property of a  policyholder, wireless communications, data sources inclusive of a user device, onsite device and network monitoring of property conditions, devices and sensors relative to monitoring conditions at a property being placed at locations both on, and proximate to, the property, processing of data from sensors relative to damage from different insurable events at a property, and an alert regarding a detected event being presented to a user on a user interface, a description of the event, and an option for user selection of a control element to initiate an insurance claim; and Wedig identifies monitoring strengths of signals received from sensor devices, risk values determined from sensor readings, risk prediction and scoring relative to a policy, and the likelihood of an event subject to threshold values.  
The Examiner considers that independent Claims 1, 19 and 20 have been addressed by the teachings of Call, Wedig and Devereaux as previously recited, and a U.S.C. 103 rejection has presently been made.
Applicant has commented that dependent claims are believed to be allowable for the same reasons as Claim 1.
The Examiner considers that Claims 5, 7, 9, 12, 18, and 24 – 33 have been addressed by the teachings of Call, Wedig, Devereaux and Helitzer as previously recited.  Therefore, a 35 U.S.C. 103 rejection of Claims 5, 7, 9, 12, 18, and 24 – 33 has been made.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Allen et al., (U.S. 10,181,159) identifying sensor devices, detection of loss related to a property, and insurance claims events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
November 14, 2022